DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Claims and/or Amendments
1.	Claims 31-37, 41-47 and 49 have been amended, and claims 39 and 48 have been canceled as requested in the amendment filed September 24, 2021. Following the amendment, claims 31-38, 40-47 and 49-50 are pending in the present application.

2.	Claims 31-38, 40-47 and 49-50 are under examination in the current office action.

Drawings
3.	The drawings were received on September 24, 2021.  These drawings are acceptable.

Withdrawn Claim Rejections
4.	Any objection or rejection of record regarding any canceled claims 39 or 48 are rendered moot in view of applicant’s cancellation of said claims.

5.	The rejection of claims 31-32, 34, 36, 38-42, 44 and 46-50 under 35 U.S.C. 112(a) (enablement), as set forth at section 9 of the previous office action, is withdrawn upon further consideration and in view of applicant’s arguments. 

6.	The rejection of claim 49 under 35 U.S.C. 112(b) (indefiniteness), set forth at section 10 of the previous office action, is withdrawn in view of applicant’s clarifying amendments to the claims.

7.	The rejection of claims 31, 38, 40-41 and 49-50 under 35 U.S.C. 102(a)(1) as being anticipated by Fan et al. (2008), as set forth at section 11 of the 03/24/2021 Office .

Claim Objections
8.	Claims 36-37 and 46-47 are objected to because of the following informalities:  the claims recite that the antibody comprises “a heavy chain variable region” with homology to SEQ ID NO: 9, and “a light chain variable region” with homology to SEQ ID NO: 10 (emphasis added).  However, the sequences of SEQ ID NOs: 9 and 10 are full-length heavy chain and light chain sequences, respectively, and not the shorter variable region sequences, which are noted to be SEQ ID NOs: 7 and 8, respectively. It is therefore suggested that claims 36-67 and 46-47 be amended to delete “variable region” in each instance in these claims.

Maintained Claim Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


9.	Claims 31-38, 40-47 and 49-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over: 
claims 1-11 of U.S. Patent No. 9,969,799; and
claims 1-17 of U.S. Patent No. 10,556,947.
The rejections are maintained for reasons of record and as discussed below.
	The bases of these rejections have been set forth previously (see sections 5 and 6 of the 03/24/2021 Office action) and therefore will not be reiterated here. With respect to applicant’s amendment to the claims to recite that the antibody is a monoclonal antibody, claims 2 and 11 of the ‘799 patent, and at least claims 1, 8 and 13 of the ‘947 patent, all recite that the antibody of the patented claims is a monoclonal antibody.  Therefore, the present claims are still anticipated by, or rendered obvious over, the claims of the ‘799 an ‘947 patents.

10.	Claims 31, 38, 40-41 and 49-50 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over: 
claims 4-14 of copending Application No. 16/643,411 (reference
application); and 
claims 6, 10-13, 16 and 24 of copending Application No. 17/041,559 (reference
application). 
This provisional nonstatutory double patenting is maintained for reasons of record and as discussed below.  The basis for these rejections has been set forth previously (see section 7 of the 03/24/2021 Office action) and therefore will not be reiterated here.

Response to Arguments
11.	Applicant indicates that they wish to address the above nonstatutory double patenting rejections when allowable subject matter is indicated.
12.	Applicant’s response is acknowledged. The above rejections at sections 8 and 9 above are maintained.
Note: It is no longer the Office’s position to hold double patenting rejections in abeyance until allowable subject matter has been identified. Going forward, failure to respond to all rejections in an Office action will be considered non-responsive. See MPEP 714.02. In order to be entitled to further examination, the applicant or patent owner must reply  to every ground of objection and rejection in the prior Office action. The applicant’s or patent owner’s reply must appear throughout to be a bona fide attempt to advance the application preceding a final action.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

13.	Claims 31, 38, 40-41 and 49-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed 
	The basis of this rejection has been set forth previously (see section 8 of the 03/24/2021 Office action) and therefore will not be reiterated here.
Response to Arguments
14.	In the response filed 09/24/2021, applicant asserts that the claims have been amended to recite a “monoclonal” antibody, and that the disclosure provides “ample description for the representative monoclonal antibody, referred to as “2B11” in instant Examples 4-9”, such that the skilled artisan would have recognized that applicant was in possession of the claimed subject matter.
15.	Applicant’s arguments have been considered but are not persuasive. As indicated previously, the limited examples of monoclonal antibodies (mAbs) directed against proBDNF disclosed in the instant specification, such as the 2B11 mAb, do not provide adequate representation nor descriptive support of the vast genus of monoclonal antibodies potentially capable of specifically binding to a precursor of BDNF as presently claimed. Moreover, description of the antigen/epitope alone is insufficient to show possession of a monoclonal antibody that binds to proBDNF, because it does not describe the antibody itself, as held in Amgen Inc. v. Sanofi (Fed. Cir. 2017).  Note that claims comprising limitations regarding the structure of the 2B11 mAb, such as present claims 32-37 and 42-47 are not included in this rejection, and therefore applicant’s arguments regarding the disclosure of the 2B11 mAb specifically are not persuasive against the currently rejected claims, which are directed to a broad genus of monoclonal antibodies. Accordingly, the rejection is maintained.


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

31, 38, 40-41 and 49-50 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hempstead et al. (US 2003/0087804 A1). The rejection is maintained for reasons of record and as discussed below.
The basis of this rejection has been set forth previously (see section 12 of the 03/24/2021 Office action) and therefore will not be fully reiterated here. In brief, Hempstead et al. teach antibodies that specifically bind to a proneurotrophin (see [0176]), such as pro-BDNF (see [0156]), may be a monoclonal antibody (see [0188]). Accordingly, Hempstead still provides for all limitations of the presently amended claims.
Response to Arguments
17.	In the response filed 09/24/2021, applicant argues that Hempstead does not demonstrate the preparation or use of a monoclonal antibody that specifically binds to a precursor of BDNF as now recited by the present claims.
18.	Applicant’s arguments have been considered but are not persuasive. In contrast to applicant’s assertions, the teachings of Hempstead still provide for all elements of the presently claimed invention as discussed above. Furthermore, MPEP § 2123(I) states “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In the instant case, Hempstead discloses antibodies that bind to pro-BDNF, and further teaches that such antibodies may be monoclonal antibodies.  Accordingly, the rejection is maintained.


Conclusion
19.	No claims are allowed.

20.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This art includes:
Teng HK et al. (2005) ProBDNF induced neuronal apoptosis via activation of a receptor complex of p75NTR and sortilin. J. Neurosci. 25(22): 5455-5463. Teaches that interaction of proBDNF with both of the receptors p75NTR and sortilin on the cell surface of neurons leads to initiation of cell death.

Yang F et al. (2009) Pro-BDNF-induced synaptic depression and retraction at developing neuromuscular synapses. J. Cell. Biol. 185(4): 727-741.  Teaches that application of pro-BDNF to neurons induces a dramatic decrease in synaptic efficacy followed by a retraction of presynaptic terminals, and that these effects are mediated through binding of pro-BDNF to p75NTR. Yang also teaches the use of an antibody specific for pro-BDNF.

US 2006/0275290 A1 by Barbeito et al. discloses blocking antibodies against neurotrophins, such as pro-BDNF (see [0019], [0042], [0074] and claim 21), that includes monoclonal antibodies (see [0077]).


21.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A. BALLARD whose telephone number is (571)272-2150. The examiner can normally be reached Mon-Fri 8AM - 5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649